Applications for a rehearing were filed by the defendant railroad company and by both plaintiffs.
In the application of the defendant railroad company it is urged that our holding with reference to the duty of a railroad to provide a flagman at a much traveled crossing where visibility is poor on account of a heavy fog will place an undue burden on the railroads of the State. We are not *Page 99 
unmindful of the importance of the question involved, however, a careful study of the facts and circumstances in this case and a comparison of these facts and circumstances with those in the case of Squyres v. Baldwin, 191 La. 249, 185 So. 14, made it impossible for us to differentiate the two cases on this point. We therefore felt bound to follow the principle laid down in the Squyres case.
A further study of the question of the contributory negligence of plaintiff, Mrs. Mildred Arnold, does not convince us that she was guilty of such contributory negligence as to bar her recovery.
The majority of the court feel that there was no error in holding plaintiff, Hugh Arnold, guilty of such contributory negligence as to bar his recovery.
For these reasons, both applications for a rehearing are refused.
DORE, J., dissents from the refusal to grant a rehearing to Hugh Arnold.